                 Case 2:20-cv-01363-RAJ Document 9 Filed 09/21/21 Page 1 of 2




 1                                                                         The Honorable Richard A. Jones

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
   UNITED STATES OF AMERICA and STATE
 9 OF WASHINGTON, ex rel. RAMON SORIA,
                                                            CASE NO. 2:20-cv-1363-RAJ
10                                 Plaintiffs,
                                                            FILED UNDER SEAL
11                         v.
                                                            ORDER
12 NORTHWEST ASTHMA & ALLERGY
   CENTER, P.S., et al.,
13
                         Defendants.
14

15          The United States and the State of Washington (collectively, the “Governmental Entities”)

16 having declined at this time to intervene in this action pursuant to the False Claims Act, 31 U.S.C.

17 § 3730(b)(4)(B) and Wash. Rev. Code § 74.66.050, it is hereby ORDERED that:

18          1.      The Complaint, this Order, the Governmental Entities’ Notice of Declination, and all

19 other papers on file in this action shall be unsealed;

20          2.      Relator shall serve a copy of the Complaint, this Order, and the Governmental

21 Entities’ Notice of Declination on Defendants;

22          3.      The parties shall serve all pleadings and motions filed in this action, including

23 supporting memoranda, upon the Governmental Entities, as provided for in 31 U.S.C. § 3730(c)(3)



      ORDER - 1                                                                  UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      (2:20-cv-1363-RAJ)
                                                                                  SEATTLE, WASHINGTON 98101
      FILED UNDER SEAL                                                                  (206) 553-7970
                 Case 2:20-cv-01363-RAJ Document 9 Filed 09/21/21 Page 2 of 2




 1 and Wash. Rev. Code § 74.66.060(3). The Governmental Entities may seek dismissal of Relator’s

 2 action or claims, order any deposition transcripts, and are entitled to intervene in this action, for

 3 good cause, at any time;

 4          4.      The parties shall serve all notices of appeal upon the Governmental Entities;

 5          5.      All orders of this Court shall be sent to the Governmental Entities; and

 6          6.      Should Relator or any Defendant propose that this action be dismissed, settled, or

 7 otherwise discontinued, the Court will provide the Governmental Entities with notice and an

 8 opportunity to be heard before ruling or granting its approval.

 9

10          DATED this 21st day of September, 2021.

11

12
                                                           A
13                                                         The Honorable Richard A. Jones
                                                           United States District Judge
14

15

16

17

18

19

20

21

22

23



     ORDER - 2                                                                    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     (2:20-cv-1363-RAJ)
                                                                                   SEATTLE, WASHINGTON 98101
     FILED UNDER SEAL                                                                    (206) 553-7970
